UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6046


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT DWAYNE EARLY, a/k/a Dollar Rob,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.      Glen E. Conrad, Chief
District Judge.   (7:08-cr-00041-GEC-RSB-3; 7:11-cv-80341-GEC-
RSB)


Submitted:   May 8, 2013                   Decided:   May 22, 2013


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Dwayne Early, Appellant Pro Se.   Donald Ray Wolthuis,
Assistant  United  States  Attorney, Roanoke,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert     Dwayne       Early        seeks       to    appeal      the     district

court’s     order     denying       relief        on     his       28     U.S.C.A.       § 2255

(West Supp. 2012) motion.            The district court referred this case

to a magistrate judge pursuant to 28 U.S.C.A. § 636(b)(1)(B)

(West 2006 & Supp. 2012).             The magistrate judge recommended that

relief be denied and advised Early that the failure to file

timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

            The     timely       filing      of        specific          objections      to    a

magistrate       judge’s    recommendation             is     necessary         to     preserve

appellate review of the substance of that recommendation when

the     parties     have     been         warned        of        the     consequences        of

noncompliance.            Wright     v.    Collins,           766       F.2d    841,    845-46

(4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).

Early has waived appellate review by failing to file objections

after     receiving       proper     notice.             Accordingly,            we    deny   a

certificate of appealability and dismiss the appeal.

            We dispense with oral argument because the facts and

legal    contentions       are     adequately       presented            in    the    materials

before    this    court    and     argument       would      not        aid   the    decisional

process.

                                                                                      DISMISSED



                                             2